     Case 1:21-cv-00798-AWI-SKO Document 10 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALICIA RESTAD, et al.,                             Case No. 1:21-cv-00798-AWI-SKO
12                        Plaintiffs,                    ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
13             v.
                                                         (Doc. 9)
14    ABBOTT LABORATORIES, INC., et al.,
15                        Defendants.
16

17

18            On August 18, 2021, Plaintiffs filed a notice of voluntary dismissal, notifying the Court of

19   the dismissal of this action without prejudice. (Doc. 9.) Plaintiffs filed this notice before any of

20   the opposing parties served either an answer or a motion for summary judgment. As such, Plaintiffs

21   have voluntarily dismissed this matter, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of the

22   Federal Rules of Civil Procedure. The Court therefore DIRECTS the Clerk of Court to close this

23   case.

24
     IT IS SO ORDERED.
25

26   Dated:     August 19, 2021                                 /s/ Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:21-cv-00798-AWI-SKO Document 10 Filed 08/19/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
